Doerr, J. (dissenting).
I respectfully dissent. In my view, the ordinance, which grants a preference to bidders having apprenticeship training programs, impermissibly impinges upon New York’s competitive bidding statute for municipalities (General Municipal Law § 103).
The purpose behind the competitive bidding statute is set forth in General Municipal Law § 100-a, providing that the article dealing with public contracts shall be construed "so as to assure the prudent and economical use of public moneys for the benefit of all the inhabitants of the state and to facilitate the acquisition of facilities and commodities of maximum quality at the lowest possible cost.” The statute has consistently been held to serve a two-fold purpose: to guard against favoritism and to permit the municipality to obtain the best work at the lowest price (Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187, 193; Albion Indus. Center v Town of Albion, 62 AD2d 478, lv denied 45 NY2d 710; Le Cesse Bros. Contr. v Town Bd., 62 AD2d 28, 31, affd 46 NY2d 960; American Inst. v Office of Gen. Servs., 47 AD2d 118, 119, affd 38 NY2d 991; American Inst. v County of Erie, 32 AD2d 231, 232).
Previous cases have held that the dual purposes of the statute may not be impaired by attempting to accomplish other, albeit desirable, purposes. Thus, for example, we declared invalid an ordinance providing that bid specifications must require domestic rather than imported steel (American Inst. v County of Erie, supra; see also, American Inst, v Office of Gen. Servs., supra). We have, likewise, noted that bid specifications may not require products to be produced within the county (Matter of Warren Bros. Co. v Craner, 30 AD2d 437, 439-440). As we noted in the Steel case, there "may be excellent reasons” for requiring domestic steel, but a municipal body may not "intrude into this area of mandated competitive bidding” (American Inst. v County of Erie, supra, p 233). The Rochester city ordinance herein, despite its benevolent purpose, similarly conflicts with the competitive bidding scheme mandated by the State Legislature.
Despite the apparent conflict, we upheld the ordinance when the case was first argued. We relied on a line of cases *701holding that supplements mandated by the Labor Law must be provided in kind (Matter of Action Elec. Contrs. Co. v Goldin, 102 AD2d 732; Matter of Lancaster Dev. v Ross, 82 AD2d 1013; Pilot Mechanical Corp. v Carroll, 94 Misc 2d 437). Since apprenticeship training was, in our view, already required by statute, we found the ordinance in question to be essentially superfluous (Matter of Skyway Roofing v County of Rensselaer, 79 AD2d 1078).
Subsequent to our decision, however, the Court of Appeals reversed one of the cases relied on by us (Matter of Action Elec. Contrs. Co. v Goldin, 64 NY2d 213), holding that the duty to provide Labor Law supplements (of which apprenticeship training is one) may be satisfied by providing cash equivalents. In the instant case, for example, the contractor could satisfy its duty by paying novice workers journeyman wages instead of giving them apprenticeship training. The court reasoned that the goal of Labor Law § 220 was not to benefit workers, but to put union and nonunion contractors on an equal footing (Matter of Action Elec. Contrs Co. v Goldin, supra, pp 221-222). As long as an employer pays the cash equivalent of a supplement as determined by the Commissioner of Labor, section 220 is satisfied.
In view of the Court of Appeals holding, the ordinance herein must be deemed in conflict with the competitive bidding statute. In view of the decision in Action Elec, {supra), it can no longer be said that there is a statutory duty to provide apprenticeship training. Despite the strong statement of public policy pertaining to apprenticeship training (Labor Law § 810), such training is voluntary and not mandated by Labor Law § 220. The statute merely limits the conditions under which an employer may pay apprenticeship wages on a public works project. "Apprentices will be permitted to work as such only when they are registered, individually, under a bona fide program registered with the New York State Department of Labor * * * Any employee listed on a payroll at an apprentice wage rate, who is not registered as above, shall be paid the wage rate determined by the New York State Department of Labor for the classification of work he actually performed” (Labor Law § 220 [3-e]). Simply put, a novice not registered in an apprenticeship program must be paid journeyman wages. Moreover, the Commissioner’s printout contained in the record sets forth a cash equivalent for each type of supplement, including apprenticeship training. Thus, I do not share with the majority the view that there is no viable equivalent substitute payment for apprenticeship training.
*702To sum up, the Labor Law encourages but does not require apprenticeship training; the General Municipal Law, however, demands that contracts be awarded to the lowest responsible bidder, and the municipality may not thwart that objective, even if it acts out of good intentions. (Reargument of appeal from judgment of Supreme Court, Monroe County, Conway, J. —declaratory judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr and Green, JJ.